ser atl department of the treasury internal_revenue_service washington b c sep uniform issue list legend taxpayer a irab financial_institution c amount amount dear geteeeeseessnene greeters this fetter is in response lo request for a letter_ruling dated as modified and supplemented by additional correspondence dated in which you have applied for waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 d was due to his reliance on the expertise of his financial adviser which led to amount being placed in a non-ira account taxpayer a further represents that amount has not been used for any purpose cin rstte taxpayer a maintained ira b an individual_retirement_annuity under sec_408 of the ‘taxpayer a contacted his financial adviser code with financial_institution with concerns regarding the financial stability of financial_institution c taxpayer a’s advisor was also the servicing agent for his ira annuity with financial_institution c due to the financial ility of financial_institution c taxpayer a and his financial adviser agreed that taxpayer a instal should liquidate his annuity taxpayer a’s intention was to change his ra investment because of the financial instability of financial_institution c ‘taxpayer a relied on his financial advisor to provide him with the necessary forms to liquidate the annuity and move the funds to another ira investment unfortunately in reviewing the annual statements provided by financial_institution and in discussions with a representative of financial_institution c the financial advisor did not realize that the annuity was an ira annuily as a result the financial advisor provided taxpayer a with forms that placed the distribution in a non-ira brokerage account taxpayer a relied on the recommendation of his financial advisor and the funds were placed in a non-ira account based on the above facts and representations you request that the intemal revenue service ’service waive the 60-day rollover requirement contained in sec_408 d of the code with respect to the distribution of amount sec_408 d of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible retirement plen other than the an ira for the benefit of such individual not later than day after the date on which the payment or distribution is received except that the maxiraum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the cods received by an individual from an ra if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i of the code from an ira which was not includible in gross_income because of the application of sec_406 d of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sectian d do not apply to any amount required to be distributed under sec_408 sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 d 3xa and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code rev_proc lr b date provides that in determining whether fo grant a waiver of the 60-day rollover requirement pursuant to sec_408 dx3x0 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due his reliance on his financial adviser which led t amount being placed in a non-ira account therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into rollover ira provided all other requirements of sec_408 d of the code except the day requirement are met with respect to such contribution amount will be considered rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax reatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this etter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent it you wish to inquire about this ruling please contact ld etree at sincerely yours corbte a glelheny carlton a watkins manager employee_plans technical group
